Yesawich, Jr., J.
(dissenting). I would affirm. The county expressly undertook to furnish security on the day before and the day of the bridal show. The following unrefuted testimony by the sponsor’s representative, given during an examination before trial, regarding the extent of that undertaking, is especially noteworthy: “Q. With respect to the security arrangements, what was your understanding concerning security when the show was not in progress, that is, before the show and after the show? A. The Arena people had said to me that there would be security there on Saturday and Sunday. We specifically asked them for security on Saturday, because not only were the cars there, but I had about $10,000 worth of wedding gowns in the locker rooms. Q. Saturday, the fifth, was the set-up day? A. Yes. And the cars were brought in that day. They had to all be brought in that day because once the booths were set up, there was no way of driving them in. And we, Danel’s, had set up our booth. As I said, I had wedding gowns in the locker rooms and other people had brought in their merchandise, too. So, we asked the Arena to make sure there would be security because there was a lot of other merchandise other than the cars in the Arena. Q. Did you have to pay extra for that security? A. Yes, we did. Q. Why were they charging you for the security? A. Why were they charging for the security? Q. Yes. Did you question them at all? A. Because they were providing security for the things that we had in the Arena, protection. Q. And they specifically said that the security was being provided for those items in the Arena? A. Yes. I would have understood that to be so. Otherwise why would I need security? Q. But you were informed, though, that security is provided at the Arena? A. Definitely. That’s why we brought the things in the day before. That’s why I brought my wedding gowns in the day before. Because they were supposed to be - everything was supposed to be secured.” In light of this commitment to protect the exhibitors’ property, Special Term properly concluded that at the time the incident occurred, namely in the early morning hours and after the arena had been locked by a county employee, the car, while it remained on the county’s property, guarded by a county employee for whose services a fee had been sought and paid for, was then in the county’s care and custody.